DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

Claims 1-20 are pending and allowed in the application


Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to the 101 rejection the Examiner finds the claims recites the combination of additional elements of receiving from sensing devices environmental, coordinating of user schedules, predicting an availability of one or more time, and identifying at least one time in the one or more times of predicted availability. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically sensing environmental using sensors to collect data in order to coordinate and 
Additionally, with respect to the prior art rejections, the Applicant's arguments filed on 1 December 2021 (pages 15-17 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record.  Specifically: while Garg, Debanath, Jones, and White are the prior art reference most closely resembling the applicants claimed invention they alone and in combination do not fairly teach the combination of steps claimed:

a coordination module that, in response to the one or more current environmental conditions of the environment being conducive for completing the shared task, coordinates user schedules for at least the first user and the second user for completing the shared task.
a time prediction module that predicts an availability of one or more times in the user schedules for completing shared task while the one or more current environmental conditions of the environment remain conducive for completing the shared task.

the one or more current environmental conditions of the environment that are conducive for completing the shared task are identified as being a same one or more environmental conditions as one or more previous environmental conditions that were present at a 

Finally, it is noted based on the number of prior art references to reject the complexity of the claims of the instant, it is believed that the combination of the references would not be obvious.

The novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marth et al. (U.S. Patent Publication 2016/0148158 A1) discloses a content creation, deployment collaboration activity stream, and task management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.S.S/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623